

116 S3444 IS: Fair Care for Vietnam Veterans Act of 2020
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3444IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Tester (for himself, Mr. Schumer, Mr. Brown, Mr. Bennet, Ms. Warren, Mr. Casey, Mr. Wyden, Mr. Van Hollen, Mr. Menendez, Ms. Cortez Masto, Mr. Markey, Mr. Udall, Mr. Cardin, Mr. Peters, Mr. Durbin, Mr. Booker, Mr. Blumenthal, Mr. Heinrich, Ms. Hirono, Mr. Coons, Ms. Klobuchar, Mr. Kaine, Mr. Reed, Ms. Baldwin, Mr. Schatz, Ms. Rosen, Mr. Merkley, Mr. Warner, Mr. Whitehouse, Mrs. Shaheen, Ms. Smith, Mr. Leahy, Ms. Hassan, Mrs. Murray, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the list of diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam, and for other purposes.1.Short titleThis Act may be cited as the Fair Care for Vietnam Veterans Act of 2020.2.Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraphs:(I)Parkinsonism.(J)Bladder cancer.(K)Hypertension.(L)Hypothyroidism..